Citation Nr: 0836915	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  04-15 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased initial rating for chronic low 
back pain with degenerative joint disease of the lumbosacral 
spine, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from September 1979 to May 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran's 
claim was remanded in November 2006.  The requested 
development having been accomplished, the case is returned 
for further adjudication.

When this case was previously before the Board in November 
2006, the issues on appeal included entitlement to service 
connection for depression.  However, service connection for 
adjustment disorder with mixed anxiety and depressed mood was 
granted by an October 2007 rating decision.  In view of the 
foregoing, this issue has been resolved and is not on appeal 
before the Board.  See generally Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).


FINDING OF FACT

The veteran's low back disability is manifested by motion 
limited by pain, with complaints of additional impairment on 
flare-ups, and the veteran likely experiences additional 
functional loss during flare-ups beyond that which is 
objectively shown resulting in overall functional loss 
comparable to moderate limitation of motion of the lumbar 
spine.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the schedular 
criteria for a 20 percent rating for chronic low back pain 
with degenerative joint disease of the lumbosacral spine have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 and 5292 (as in effect prior 
to September 26, 2003), 5237 (since September 26, 2003), and 
5293 (as in effect prior to and as of September 23, 2002, and 
then renumbered as Diagnostic Code 5243, effective September 
26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

When, however, for whatever reason, there was no or 
inadequate pre-decisional VCAA notice, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for a low 
back disorder.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  In the 
present case, although no VCAA notice was provided in 
connection with the veteran's underlying claim for service 
connection, letters dated in December 2006 and April 2007 
provided the veteran notice of the requirements for 
establishing an increased rating and the claim was 
readjudicated in a subsequent October 2007 SSOC.  Thus, after 
providing the required notice, the RO reconsidered the claim 
- to include addressing any additional evidence received in 
response to the notices - thereby "curing" any defect as to 
the timing of this notice.  Accordingly, absent any error in 
the timing or content of VCAA notice, a prejudicial error 
analysis by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) is not warranted in the present case.

Regarding the duty to assist, the RO has obtained the 
veteran's VA and private treatment records and provided him 
with VA examinations.  Therefore, the duty to assist has been 
satisfied and there is no reasonable possibility that any 
further assistance to the veteran by VA would serve any 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2 (2007).  In addition, 38 C.F.R. § 4.10 
provides that, in cases of functional impairment, evaluations 
must be based upon lack of usefulness of the affected part or 
systems, and medical examiners must furnish a full 
description of the effects of the disability upon the 
person's ordinary activity.  

These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath at 594.  In 
addition, the present appeal being from the initial rating 
assigned upon awarding service connection, the entire body of 
evidence is for equal consideration, and it is necessary to 
determine whether the veteran has at any time since his 
original claim met the requirements for a higher disability 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, and 
deformity or atrophy of disuse.  See DeLuca at 205-07.

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
However, 38 C.F.R. § 4.14 does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different functional 
impairments.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Service connection for chronic low back pain with 
degenerative joint disease, lumbosacral spine, was granted by 
the RO in October 2002 and a 10 percent disability rating was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  The 
veteran disagreed with the initial 10 percent schedular 
rating assigned and this appeal ensued.  By an October 2007 
rating decision, the veteran's low back pain with 
degenerative joint disease, lumbosacral spine, was rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5237 and the 10 
percent rating was confirmed and continued.  The hyphenated 
diagnostic code for indicates that arthritis under Diagnostic 
Code 5010, is the service-connected disorder, and lumbosacral 
strain, under Diagnostic Code 5237, is a residual condition.

VA outpatient treatment records reflect treatment for 
complaints of recurrent back pain and include reports of 
chiropractic consultation.  These records also reflect 
complaints of functional impairment, painful range of motion, 
and pain radiating into the leg.  

A September 2002 report of VA examination reflects that the 
veteran complained of low back pain, weakness, stiffness, 
fatigability, and lack of endurance.  He reported flare-ups 
approximately two times per week, lasting one to two days, 
and resulting in him being approximately 50 percent to 75 
percent of his normal self.  He reported being able to walk 
for 20 minutes, at which time he develops low back pain.  He 
also reported having to stop working as a home repair person 
in 2000 because of his neck and back pain.  

Upon clinical evaluation, the examiner noted that the veteran 
walked with a normal gait and his footwear showed no 
significant abnormal wear and tear.  Examination of the 
lumbosacral spine showed no significant abnormality of color, 
deformity, swelling, or atrophy.  Palpation elicited no 
abnormality of temperature, crepitance, or swelling.  There 
was tenderness over the lower paravertebral muscles.  Range 
of motion testing revealed forward flexion to 90 degrees with 
pain from 60 to 90 degrees, extension of 35 degrees, left and 
right side flexion to 40 degrees, and left and right rotation 
to 35 degrees.  No significant change was noted on repetitive 
motion.  He was able to heel and toe walk and sensory 
examination was grossly normal for the dorsums of both feet.  
X-ray examination showed bilateral spondylolysis of L5.  The 
assessment included spondylosis L5.  

A May 2007 report of VA examination notes that the veteran 
complained of low back pain that stays in the small of his 
back and radiates down both legs with prolonged sitting, left 
greater than right.  The veteran reported flare-ups averaging 
twice per month and lasting approximately half a day.  During 
flare-ups, the veteran estimated that he is 50 percent of his 
normal self.  He denied having been told by a doctor to have 
total bed rest for his back during the last year.  He could 
walk on average for half an hour and had difficulty with any 
repetitive bending, lifting, and twisting.  He reported he 
last worked in 2001 doing general construction and was unable 
to continue because of back pain and dysfunction as well as 
substance abuse problems.  

Clinical evaluation revealed that the veteran walked with a 
normal gait and there was no gross abnormality of color, 
deformity, swelling, or atrophy.  There was also no 
abnormality of temperature, crepitus, or swelling on 
palpation.  There was minimal tenderness over the right 
paravertebral muscles.  There was no ankylosis of the 
thoracolumbar spine.  Range of motion testing revealed 
forward flexion to 70 degrees with pain from 65 to 70 
degrees, extension to 25 degrees with pain from 20 to 25, 
right side bend to 25 degrees with pain from 20 to 25 
degrees, left side bend from 30 degrees, and left and right 
rotation to 30 degrees.  Range of motion remained essentially 
the same upon repetitive motion with the exception of right 
side bend which was reduced to 20 degrees with pain from 15 
to 20 degrees.  The veteran was able to rise up on his 
tiptoes and on his heels without any problems upon 
neurological examination and strength was normal throughout 
upon motor testing.  The examiner concluded that the veteran 
had increased functional loss during flare-ups which could be 
expected to be 50 percent of the range of motion findings 
noted on examination.  With 240 degrees being the normal 
range of motion of the thoracolumbar spine, the veteran had 
210 degrees of motion which was reduced to 205 degrees upon 
repetitive flexion-extension.  There was no listing of the 
whole spine to the opposite side, loss of lateral motion, or 
muscle spasm on extreme forward bending.  There was no 
evidence of sciatic nerve neuritis or neuralgia.  The 
assessment was low back strain.  

A May 2007 report of neurologic examination reflects that the 
veteran complained of his low back pain intermittently 
radiating to both legs, left leg more severely affected than 
the right leg.  He also reported that the low back pain 
increases with sitting for long periods of time and described 
a tingling numbness sensation in the legs as well as a 
"crawling sensation."  Musculoskeletal examination revealed 
normal power, tone, and bulk in the iliopsoas, hamstrings, 
quadriceps, gluteal, foot dorsiflexors and plantar flexors.  
Good finger-nose-finger and heel-knee-shin, normal gait, and 
decreased sensation in the L5-S1 distribution bilaterally.  
Deep tendon reflexes were +2 in the biceps, triceps, brachial 
radialis, knees, and +1 in the ankles bilaterally.  The 
impression was signs of bilateral lumbosacral radiculopathy, 
at least as likely as not related to service-connected lumbar 
spine injury.

The veteran's chronic lumbosacral pain with degenerative 
joint disease is currently rated 10 percent disabling 
effective from July 9, 2001.  This disorder was evaluated 
under VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  As discussed above, the 
regulations evaluating the veteran's low back disability were 
changed during the pendency of this appeal.  According to 
VAOPGCPREC 7-2003 (Nov. 19, 2003), when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Regions Hospital v. Shalala, 522 U.S. 448 (1998); Kuzma, 
supra.

According to the General Rating Formula for Diseases and 
Injuries of the Spine, normal range of motion of the 
thoracolumbar spine is zero to 90 degrees forward flexion, 
zero to 30 degrees backward extension, zero to 30 degrees 
lateral flexion, and zero to 30 degrees lateral rotation.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (Effective on 
September 26, 2003).

Based on the September 2002 and May 2007 examination 
findings, which noted forward flexion to 90 degrees with pain 
at 60 degrees and forward flexion to 70 degrees with pain at 
65 to 70 degrees, respectively, the Board finds that his 
current chronic low back pain with degenerative joint disease 
of the lumbosacral spine warrants an evaluation of 20 percent 
under the new criteria at Code 5237 (lumbosacral or cervical 
strain).  However, these rating criteria may not have 
retroactive effect past the effective date of the change on 
September 26, 2003.  Regardless, the Board finds that there 
is sufficient medical evidence to warrant a 20 percent 
evaluation prior to September 26, 2003 under the criteria at 
Code 5292.  This criteria authorizes a 20 percent evaluation 
for "moderate" limitation of motion in the lumbar spine.  
Unlike the revised criteria, Diagnostic Code 5292 failed to 
provide any definition of what would be a "moderate" 
limitation, as measured in degrees of motion.  The Board 
finds that the range of motion noted in September 2002 and 
May 2007 VA examination reports showed motion limited by pain 
as well as additional functional loss during flare-ups.  This 
overall range of motion and functional loss, resolving any 
reasonable doubt in the veteran's favor, would in the Board's 
opinion be characterized as an overall moderate limitation 
under the old criteria at Diagnostic Code 5292.  See 
38 C.F.R. § 4.3.  Based on this analysis, the Board finds 
that the veteran is entitled to an increased evaluation to 20 
percent disabling for his chronic low back pain with 
degenerative joint disease of the lumbosacral spine under the 
old criteria at Diagnostic Code 5292 and the new criteria at 
Diagnostic Code 5237.

The Board finds that in regards to an evaluation in excess of 
20 percent disabling, whether or not the new rating criteria 
has retroactive effect is irrelevant.  As discussed below, 
the medical evidence does not provide any basis for the award 
of an evaluation in excess of 20 percent under either the old 
or new rating criteria at any time during the appeal period.

A review of the medical evidence reveals that the veteran has 
not been diagnosed with intervertebral disc syndrome in the 
lumbar spine or any type of radiculopathy (the May 2007 VA 
neurologic examination notes signs of bilateral lumbosacral 
radiculopathy but does not provide a diagnosis of such 
disorder).  On the most recent VA examination, in May 2007, 
the veteran claimed to have incapacitating episodes twice per 
month.  However, Note (1) at new Diagnostic Codes 5293 and 
5243 define incapacitating episodes as a period of acute 
symptoms that requires "prescribed bed rest by a physician 
and treatment by a physician."  The treatment records of 
recent years reflect the veteran's complaints of low back 
pain; however, they are silent as to any findings of 
intervertebral disc syndrome or medically prescribed bed 
rest.  Thus, while the veteran may have episodic flare-up of 
his low back symptomatology, these episodes do not rise to 
the level of an incapacitating attack as defined under the 
new criteria at Diagnostic Codes 5293 and 5243 
(intervertebral disc syndrome) for incapacitating episodes.  
See 38 C.F.R. § 4.20.

Under Note (2) at new Diagnostic Code 5293 and Note (1) at 
new Diagnostic Codes 5235-5242, the Board must determine if 
separate evaluations under the orthopedic and neurologic 
diagnostic criteria are appropriate.  The only neurological 
symptoms noted by the veteran regarding his low back were 
pain, numbness, and tingling in his legs.  In May 2007, 
impression was signs of lumbosacral radiculopathy with no 
clear diagnosis of such.  In addition, muscle strength was 
found to be full and deep tendon reflexes were +2 in the 
biceps, triceps, brachial radialis, knees, and +1 in the 
ankles bilaterally.  Thus, the evidence only shows 
neurological deficits of subjective pain, numbness, and 
tingling in the lower extremities.  Under Diagnostic Code 
8520, evaluating sciatic nerve dysfunction, a 40 percent 
evaluation requires a moderately severe neurologic deficit.  
See also 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 
8620 (neuritis) and 8720 (neuralgia).  The medical evidence 
does not support such an evaluation under Diagnostic Code 
8620 as the neurological manifestations associated with the 
legs (the sciatic nerve) are minimal and consist primarily of 
subjective complaints.

The old criteria at Diagnostic Code 5293 required severe 
recurring attacks of intervertebral disc syndrome that had 
intermittent relief in order to receive a 40 percent 
evaluation.  The veteran most recently noted up to two flare-
ups a month.  While he claims that these attacks are severe 
and require bed rest, the medical evidence does not support 
such a finding.  Although the veteran has reported that he is 
50 percent to 75 percent of his usual self during flare-ups, 
there is no objective demonstration of such in his medical 
records.  Specifically, although he reports flare-ups twice 
per month, the VA outpatient treatment records are silent 
with respect to him having sought treatment for his back 
complaints during these flare-ups.  Thus, these episodes 
cannot be characterized as severe in nature so as to warrant 
an increased rating of 40 percent disabling.  Therefore, a 
higher evaluation under the old criteria at Diagnostic Code 
5293 is not warranted.

Turning to the orthopedic manifestations of the veteran's 
lumbar spine disability, there is no indication in the 
medical evidence that the veteran has any orthopedic 
limitation associated with his legs.  The only functional 
limitation found on examination in September 2002 and May 
2007 associated with the low back disability was with 
function of the lumbar spine.  His gait has consistently been 
characterized as normal.  As noted above, this level of 
functional impairment warrants a 20 percent evaluation under 
old Diagnostic Code 5292 and new Diagnostic Code 5237.  As an 
evaluation higher than 20 percent disabling is not authorized 
under Diagnostic Codes 5010 (5003) (traumatic/degenerative 
arthritis), this criteria is not applicable.  As there is no 
medical or radiological evidence of fractured vertebra, 
ankylosis, or fixation of the lumbar spine, evaluation under 
the old criteria at Diagnostic Codes 5285 (vertebra 
fracture), 5286 (complete spinal ankylosis), and 5289 (lumbar 
spine ankylosis) is not warranted.

For a higher evaluation of 40 percent under the old criteria 
at Diagnostic Code 5295 (lumbosacral strain), the evidence 
must show a severe lumbosacral strain with listing of the 
whole spine to the other side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing/irregularity of joint spaces; or some 
of the above with abnormal mobility on forced motion.  The 
medical evidence does corroborate the existence of loss of 
motion and degenerative changes in the lumbar spine.  
However, there is no evidence of listing of the whole spine, 
positive Goldthwaite's sign, muscle spasm, or loss of lateral 
motion.  As noted above, the veteran's loss of motion in the 
lumbar spine would only be characterized as slight to 
moderate.  Based on the VA examinations showing that the 
veteran continued to have significant functional ability in 
the lumbar spine, the Board finds that his lumbosacral strain 
cannot be characterized as severe in nature.  Thus, an 
increased evaluation is not warranted under the old criteria 
at Code 5295.

Turning to the new criteria at Codes 5235 through 5242, the 
General Rating Formula for Diseases and Injuries of the Spine 
authorizes an increased evaluation of 40 percent in the 
lumbar spine for forward flexion of the thoracolumbar spine 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  As noted above, there is no evidence of 
ankylosis or fixation associated with the veteran's lumbar 
spine.  The VA examinations revealed that the veteran had 
significantly better forward flexion then 30 degrees.  The 
May 2007 VA examiner, based on a thorough examination of the 
veteran and review of the medical history in the claims file, 
found that flare-up of the veteran's low back disability 
could result in 50 percent of the range of motion shown on 
examination.  Inasmuch as the veteran had 70 degrees of 
forward flexion with pain at 65 to 70 degrees, even if 
reduced by 50 percent, this does not result in forward 
flexion to 30 degrees or less.  See 38 C.F.R. §§ 4.40, 4.45; 
see also DeLuca, supra.  Based on this medical evidence and 
opinion, the Board finds that a higher evaluation is not 
authorized under the new criteria at Diagnostic Codes 5235-
5242.

Based on the above analysis, the evidence supports a higher 
evaluation for the veteran's low back disability to 20 
percent disabling.  That is, a 20 percent evaluation is 
authorized under the old criteria at Diagnostic Code 5292 
(effective prior to September 26, 2003) for moderate 
limitation in lumbar spine motion, and under the new criteria 
at Diagnostic Code 5237 (effective on September 26, 2003) for 
lumbosacral strain.  The preponderance of the medical 
evidence is against a higher evaluation for the veteran's low 
back disability.  While the appellant is competent to report 
symptoms, a preponderance of the medical findings does not 
support higher evaluations.  The Board finds that the 
examination reports prepared by competent professionals, 
skilled in the evaluation of disabilities, are more probative 
of the degree of impairment, diagnosis, and etiology of a 
disability, than the lay statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (Holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony.)  To this extent, the preponderance of the 
evidence is against higher evaluations and the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no assertion or showing by the appellant that his 
service-connected disability has necessitated frequent 
periods of hospitalization.  While the appellant may assert 
that his disability has interfered with his employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An evaluation of 20 percent disabling (under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 effective prior to September 
26, 2003, and under 38 C.F.R. § 4.71a, Diagnostic Code 5237 
effective on September 26, 2003) for chronic low back pain 
with degenerative joint disease of the lumbosacral spine is 
granted, subject to the regulations governing the award of 
monetary benefits.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


